DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
In claim 1, line 4, it is suggested that “the primary PLL” be replaced with “a primary PLL”.
In claim 10, line 5, it is suggested that “in response” be replaced with “in response to”.
	Claims 2-9 are depending on claim 1, and claims 11-14 are depending on claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miike (US 2007/0273410 A1).
Consider claims 1 and 15:
Miike discloses an audio processor comprising: 
a processing core (see Fig. 14 and paragraph 0011, where Miike describes a Logic circuit 216); 
a multiplexer having a primary clock signal input and a secondary clock signal input, the primary PLL configured to output the primary clock signal to the processing core (see Fig. 14 and paragraphs 0011-0012, where Miike describes a Selector circuit 215 which is supplied with a clock output from PLL circuit 211 and an input clock 201a, the Selector circuit 215 supplies the clock output 201g from the PLL circuit 211 to the Logic circuit 216);
a primary phase locked loop (PLL) configured to generate a phase lock loss signal when the primary clock signal provided to the processing core loses phase lock (see Fig. 14 and paragraph 0013, where Miike describes a PLL circuit 211 which is connected to a Lock detection circuit 212 which generates an unlock signal 201c to indicate that the phase of the clock 201b generated by the PLL circuit 211 is unlocked to the phase of a reference clock signal 201a
a controller coupled to the multiplexer and configured to output a clock switch signal to the multiplexer in response to the phase lock loss signal (see Fig. 14 and paragraphs 0013-0019, where Miike describes a Selector control circuit 214 that is connected to the Selector circuit 215, the Selector control circuit 214 receives the unlock signal 201c and generates a select signal 201f), 
wherein the multiplexer is configured to output the secondary clock signal in response to receiving the clock switch signal from the controller (see paragraph 0019, where Miike describes that when the PLL circuit 211 is in unlocked state, the Selector circuit 215 selects the input clock 201a instead of the clock 201b from the PLL circuit 211). 
Consider claim 10:
	Miike discloses a clock selection circuit for an audio processor (see Fig. 14 and paragraph 0011, where Miike describes a clock generation circuit 210 which includes a selector 215 to output a clock signal 201g) comprising: 
a primary phase locked loop (PLL) configured to output a primary clock signal based on a primary reference signal (see Fig. 14 and paragraphs 0012, where Miike describes that the clock generation circuit 210 includes a PLL circuit 211 which outputs a clock signal 201b based on a reference signal 201a);
a primary controller coupled to the primary PLL and configured to output a primary clock switch signal in response receiving a primary lock loss signal from the primary see Fig. 14 and paragraphs 0013-0019, where Miike describes a Selector control circuit 214 that is connected to the PLL circuit 211, the Selector control circuit 214 generates a select signal 201f based on receiving an unlock signal 201c which indicates that the phase of the clock 201b generated by the PLL circuit 211 is unlocked to the phase of a reference clock signal 201a), 
wherein the primary clock switch signal is disabled when the primary lock loss signal indicates a PLL lock and enabled when the primary lock loss signal indicates a loss of PLL lock (see Fig. 14 and paragraphs 0013-0019, where Miike describes that an unlock signal 201c is active when the PLL circuit 211 is in an unlocked state, the unlock signal 201c is input into Selector control circuit 214 which generates the select signal 201f);  and 
a multiplexer coupled to the primary controller and to the primary PLL (see Fig. 14 and paragraphs 0013-0019, where Miike describes a Selector circuit 215 which is connected to the outputs of the Selector control circuit 214 and the PLL circuit 211), 
the multiplexer configured to output the primary clock signal when the primary clock switch signal is disabled and to output a secondary clock signal when the primary clock switch signal is enabled (see paragraph 0019, where Miike describes that when the PLL circuit 211 is in unlocked state, the Selector circuit 215 selects the input clock 201a instead of the clock 201b from the PLL circuit 211). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miike (US 2007/0273410 A1), as applied to claim 1 above, and further in view of Du et al (US 6,175,361 B1).
Consider claims 2 and 14:
	Miike discloses the invention of claims 1 and 10 above. Miike does not specifically disclose: the controller is configured to interrupt the processing core in response to the phase lock loss signal. 
	Du teaches: a controller is configured to interrupt a processing core in response to phase lock loss signal (see Fig. 4 and col. 5, lines 1-6, where Du describes that an interrupt is generated to a processor after a phase-locked loop circuit becomes unlock).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the controller is configured to interrupt the processing core in response to the phase lock loss signal, as taught by Du to modify the method of Miike in order to avoid damage to switching elements, as discussed by Du (see col. 1, lines 33-36).
Consider claim 3:
	Miike in view of Du discloses the processor of claim 2 above. Miike discloses: the controller is implemented in hardware (see Fig. 14 and paragraphs 0013-0019, where Miike describes the Selector control circuit 214). 
Consider claim 4:
	Miike in view of Du discloses the processor of claim 3 above. Miike discloses: a phase lock detect circuit coupled to the primary PLL and to the controller (see Fig. 14 and paragraph 0013, where Miike describes a Lock detection circuit 212 which is connected to the PLL circuit 211 and to the Selector control circuit 214, the Lock detection circuit 212 generates an unlock signal 201c to indicate that the phase of the clock 201b generated by the PLL circuit 211 is unlocked to the phase of a reference clock signal 201a). 
Consider claim 19:
	Miike discloses the method of claim 15 above. Miike discloses: a controller implemented in hardware (see Fig. 14 and paragraphs 0013-0019, where Miike describes the Selector control circuit 214) and wherein the multiplexer is a glitch-free multiplexer (see Fig. 1 and paragraph 0072, where Miike describes a first embodiment in which a multiplexer is used to switch from one clock to another clock, glitches are prevented from occurring during the switching). 
	Miike does not specifically disclose:  interrupting the processing core in response to the lock loss signal. 
	Du teaches: a controller is configured to interrupt a processing core in response to phase lock loss signal (see Fig. 4 and col. 5, lines 1-6, where Du describes that an interrupt is generated to a processor after a phase-locked loop circuit becomes unlock).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: interrupting the processing core in response to the lock loss signal, as taught by Du to modify the method of Miike in order to avoid damage to switching elements, as discussed by Du (see col. 1, lines 33-36).

Claims 5-7, 11-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miike (US 2007/0273410 A1).
Consider claims 5 and 12:
	Miike discloses the invention of claims 1 and 10 above. Miike does not specifically disclose: the multiplexer (i.e. the Selector circuit 215) in embodiment of Fig. 14 is a glitch-free multiplexer. 
	Miike teaches: a glitch-free multiplexer in another embodiment (see Fig. 1 and paragraph 0072, where Miike describes a first embodiment in which a multiplexer is used to switch from one clock to another clock, glitches are prevented from occurring during the switching).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the multiplexer (i.e. the Selector circuit 215) in the Fig. 14 is a glitch-free multiplexer, as taught by Miike to modify the embodiment of Fig. 14 in order to avoid affecting operations of subsequent circuit, as discussed by Miike (see paragraph 0008).
Consider claims 6, 11 and 16:
	Miike discloses the invention of claims 1, 10 and 15 above. Miike does not specifically disclose: the secondary clock signal (i.e. the input clock 201a) in embodiment of Fig. 14 is generated by an oscillator circuit. 
	Miike teaches: a clock signal is generated by an oscillator circuit in another embodiment (see Fig. 2 and paragraph 0065, where Miike describes a PLL clock which is generated by a voltage controlled oscillator 24).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the secondary clock signal (i.e. the input clock 201a) in embodiment of Fig. 14 is generated by an oscillator circuit, as taught by Miike to modify the embodiment of Fig. 14 in order to have a stabilized clock, as discussed by Miike (see paragraph 0065).
Consider claims 7, 13 and 17:
	Miike discloses the invention of claims 1, 10 and 15 above. Miike does not specifically disclose: a secondary PLL coupled to the multiplexer and configured to output the secondary clock signal based on a secondary reference signal in embodiment of Fig. 14. 
		Miike teaches: a secondary PLL coupled to a multiplexer and configured to output a secondary clock signal based on a secondary reference signal in another embodiment (see Fig. 1 and paragraphs 0060-0063, where Miike describes a multiplexer 14 which is supplied with a clock output from PLL circuit 2 and a clock output from PLL circuit 3, the PLL circuit 2 has a reference signal input CLKT and the PLL circuit 3 has a reference signal input CLKB).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a secondary PLL coupled to the multiplexer and configured to output the secondary clock signal based on a secondary reference signal in embodiment of Fig. 14, as taught by Miike to modify the embodiment of Fig. 14 in order to have a stabilized clock, as discussed by Miike (see paragraph 0065).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miike (US 2007/0273410 A1), as applied to claim 7 above, and further in view of Hailu et al (US 2009/0160492 A1).
Consider claim 8:
		Miike discloses the processor of claim 7 above. Miike does not specifically disclose: the multiplexer is a glitch-free multiplexer configured to switch between the primary clock signal and the secondary clock signal within a few reference clock cycles. 
		Hailu teaches: a glitch-free multiplexer configured to switch between a primary clock signal and a secondary clock signal within a few reference clock cycles (see paragraph 0029, where Hailu describes a glitch-less clock multiplexer that has a switching latency of between one and two clock cycles).
 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the multiplexer is a glitch-free multiplexer configured to switch between the primary clock signal and the secondary clock signal within a few reference clock cycles, as taught by Hailu to modify the method of Miike in order to ensure non-glitch output regardless of the two clock timing relationship, as discussed by Hailu (see paragraph 0065).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miike (US 2007/0273410 A1), as applied to claim 1 above, and further in view of Kropp et al (US 2014/0145770 A1).
Consider claim 9:
	Miike discloses the processor of claim 1 above. Miike discloses a glitch-free 
Multiplexer (see Fig. 1 and paragraph 0072, where Miike describes a multiplexer that is used to switch from one clock to another clock, glitches are prevented from occurring during the switching).    
 	Miike does not specifically disclose: the multiplexer is configured to switch between the primary clock signal and the secondary clock signal without system disrupting artifacts on output of multiplexer.
 	Kropp teaches: a multiplexer is configured to switch between a primary clock signal and a secondary clock signal without system disrupting artifacts on output of multiplexer (see paragraph 0053, where Kropp describes a clock multiplexer that switches over between the clock outputs of a currently selected DLL and the DLL to be selected next without any disruption).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the multiplexer is configured to switch between the primary clock signal and the secondary clock signal without system disrupting artifacts on output of multiplexer, as taught by Kropp to modify the method of Miike in order to prevent a detrimental influence on the operation of circuit, as discussed by Kropp (see paragraph 0011).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miike (US 2007/0273410 A1), as applied to claim 17 above, and further in view of Bonaccio et al (US 2005/0144524 A1).
Consider claim 18:
	Miike discloses the method of claim 17 above. Miike discloses: receiving a primary reference signal from which the primary clock signal is generated from a clock source external to the circuit (see Fig. 14 and paragraphs 0011-0012, where Miike describes that the Clock generation circuit 210 receives an external input clock 201a as a reference clock signal). 
	Miike does not specifically disclose: the primary PLL and the secondary PLL are on a common integrated circuit.
	Bonaccio teaches: a primary PLL and a secondary PLL are on a common integrated circuit (see Fig. 9 and paragraphs 0045-0046, where Bonaccio describes a first PLL circuit 260A and a second PLL circuit 260B on an integrated circuit 255).
 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the primary PLL and the secondary PLL are on a common integrated circuit, as taught by Bonaccio to modify the method of Miike in order to mitigate the probability of early failures, as discussed by Bonaccio (see paragraph 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIHONG YU/Primary Examiner, Art Unit 2631